Exhibit 99.1 COLORSTARS GROUP AND SUBSIDIARIES AUDITED CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 COLORSTARS GROUP AND SUBSIDIARIES AUDITED CONSOLIDATED FINANCIAL STATEMENTS December 31, 2009 and 2008 TABLE OF CONTENTS PAGE NO. Report of Independent Registered Public Accountant 1 Consolidated Balance Sheets As of December 31, 2009 and 20082 Consolidated Statements of Operations For the years ended December 31 2009 and 2008 3 Consolidated Statement of Stockholders Equity For the years ended December 31 2009 and 2008 4 Consolidated Statements of Cash Flows For the years ended December 31 2009 and 20085 Notes to Consolidated Financial Statements6-22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANT To the Board of Directors and Stockholders of ColorStars Group and Color Stars Inc.: I have audited the consolidated balance sheets of ColorStars Group and Color Stars Inc. as of December 31, 2009 and 2008 and the related consolidated statements of operations, stockholders’ deficit and cash flows for the years then ended.
